Case 3:18-cv-01260-AWT Document15 Filed 10/12/18 Page 1 of 7

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

 

QAZI T. AZAM : CIVIL ACTION NO.

3:18-CV-01260-AWT
Plaintiff,
v.
YALE UNIVERSITY
Defendant.

OCTOBER 12, 2018

 

REPORT OF PARTIES' PLANNING MEETING

Pursuant to Fed. R. Civ. P. 16(b), 26(f) and Local Civil Rule 16,
undersigned counsel for the parties conferred on or about August 8, 2018, and
various dates thereafter. The participants were Michael C. McMinn for the
plaintiff; and Kevin C. Shea for the defendant.

I. CERTIFICATION:

Undersigned counsel certify that, after consultation with their clients,
they have discussed the nature and basis of the parties' claims and defenses
and any possibilities for achieving a prompt settlement or other resolution of
the case and, in consultation with their clients, have developed the following
proposed case management plan. Counsel further certify that they have

forwarded a copy of this report to their clients.
Case 3:18-cv-01260-AWT Document 15 Filed 10/12/18 Page 2 of 7

Il. JURISDICTION:

A. SUBJECT MATTER JURISDICTION:

The plaintiff, in his complaint, alleges that the basis for the court's
subject matter jurisdiction is Sections 1331 and 1367 of Title 28 of the United
States Code.

B. PERSONAL JURISDICTION:
Personal jurisdiction is not contested.
Ill. BRIEF DESCRIPTION OF CASE:

A. CLAIMS OF PLAINTIFF:

Plaintiff brings a three-count complaint, alleging discrimination pursuant
to Title VII, based upon his ancestry, ethnicity, Asian race, and Muslim
religion. Plaintiff also alleges age discrimination, in violation of the Age
Discrimination in Employment Act. Plaintiff also asserts his discrimination
claims under Conn. Gen. Stat. §46A-60a-60(b)(1).

B. DEFENSES AND CLAIMS:

The defendant generally denies the legal and factual bases for the
plaintiff's claims as set forth in its Answer and Defenses filed on September 20,
2018.

IV. STATEMENT OF UNDISPUTED FACTS:

Counsel certify that they have made a good faith attempt to determine
whether there are any material facts that are not in dispute. The parties state

that currently there are no material facts that are undisputed.
Case 3:18-cv-01260-AWT Document 15 Filed 10/12/18 Page 3 of 7

V. CASE MANAGEMENT PLAN:
A. ORDER ON PRETRIAL DEADLINES
The parties request a modification of the deadlines in the Order on
Pretrial Deadlines, Doc. 3, as follows:
Close of Discovery: Sept 1, 2019
Dispositive Motions: Oct. 5, 2019

B. SCHEDULING CONFERENCE WITH THE COURT:

The parties do not request a pretrial conference with the Court before
entry of a scheduling order pursuant to Fed. R. Civ. P. 16(b).

C, EARLY SETTLEMENT CONFERENCE:

1, The parties certify that they have considered the desirability of
attempting to settle the case before undertaking significant discovery or motion
practice. Settlement is unlikely at this time.

2. The Plaintiff requests an early settlement conference.

3. The defendant does not request an early settlement conference.

4. The parties prefer a settlement conference with a United States
Magistrate Judge.

5S. The parties do not request a referral for alternative dispute
resolution pursuant to D. Conn. L. Civ. R. 16.

D. JOINDER.OF PARTIES AND AMENDMENT OF PLEADINGS:

The parties do not presently contemplate the joinder of additional
parties. The parties reserve the right to amend the pleadings and/or join

additional parties.
Case 3:18-cv-01260-AWT Document15 Filed 10/12/18 Page 4 of 7

E. DISCOVERY:

1. The parties anticipate that discovery will be needed on the
following subjects: All of the plaintiff’s claims, all of the affirmative allegations
of the defense, prior history of the parties and damages.

2. All discovery, including depositions of expert witnesses
pursuant to Fed. R. Civ. P, 26(b)(4), will be commenced immediately, and
completed by Sept. 1, 2019.

3. Discovery will not be conducted in phases.

4. The parties anticipate that the plaintiff will require a total of five
to ten depositions of fact witnesses and the defendant will require a total of five
to ten depositions of fact witnesses. The depositions will commence
immediately, and be completed by Sept. 1, 2019.

5S. The parties may request permission to serve more than twenty-
five interrogatories.

6, Plaintiff will designate all trial experts and provide opposing
counsel with reports from retained experts pursuant to Fed. R. Civ. P. 26(a}(2)
by May 1, 2019, a date not later than three months before the deadline for
completing all discovery. Depositions of any such experts will be completed by
July 1, 2019, a date not later than two months before the deadline for .
completing all discovery.

7. Defendant will designate all trial experts and provide opposing
counsel with reports from retained experts pursuant to Fed. R. Civ. P. 26(a)(2)

by Aug. 1, 2019, a date not later than one month before the deadline for

4
Case 3:18-cv-01260-AWT Document15 Filed 10/12/18 Page 5 of 7

completing all discovery. Depositions of such experts will be completed by
Sept. 1, 2019, a date not later than the deadline for completing all discovery.

8. A damages analysis will be provided by any party who has a
claim or counterclaim for damages by December 1, 2018.

9. The undersigned counsel have discussed the disclosure and
preservation of electronically stored information, including, but not limited to,
the form in which such data shall be produced, search terms to be applied in
connection with the retrieval and production of such information, the location
and format of electronically stored information, appropriate steps to preserve
electronically stored information, and the allocation of costs of assembling and
producing such information.

The parties agree to the following procedures for the preservation,
disclosure and management of electronically stored information: The parties
shall attempt to produce electronically stored information, if any, in hard copy.
Should a party determine that it would be too burdensome to produce
documents in hard copy, the parties will meet and confer regarding a mutually
agreeable method of production. The parties will bear their own costs for
production. The parties agree to preserve electronically stored records (as they
may exist) retroactive to the date of the first event alleged in the Complaint.
Both sides agree to instruct the parties to preserve these records.

10. The undersigned counsel have discussed discovery
procedures that minimize the risk of waiver of privileged or work-product

protection, including procedures for asserting privilege claims after production.

5
Case 3:18-cv-01260-AWT Document15 Filed 10/12/18 Page 6 of 7

The parties agree to utilize the privilege log permitted by Fed. R. Civ. P. 37,
which will be submitted in accordance with that rule’s terms and conditions
and exceptions noted therein. The parties further agree to work with each
other in good faith to avoid any discovery dispute. In the event that any
information that is privileged or subject to work-product protection is
disclosed, the party to whom the information is disclosed agrees not to review
the information after the privilege or work-product protection is asserted and
further agrees to not duplicate that information and/or disclose it and to
promptly return such information to the disclosing party upon request. —
F. DISPOSITIVE MOTIONS:
Dispositive motions will be filed on or before Oct. 5, 2019.
G. JOINT TRIAL MEMORANDUM:
The joint trial memorandum required by the Standing Order on
Trial Memoranda in Civil Cases will be filed by Nov. 6, 2019, or thirty days after
this court rules on any summary judgment motion filed by the defendant,
whichever is later.
IV. TRIAL READINESS:
The case will be ready for trial by Dec. 7, 2019, or thirty days after the
joint trial memorandum is filed, whichever is later.
As officers of the Court, undersigned counsel agree to cooperate with
each other and the Court to promote the just, speedy and inexpensive

determination of this action.
Case 3:18-cv-01260-AWT Document15 Filed 10/12/18 Page 7 of 7

By:

By:

THE PLAINTIFF

/s/
Michael C. McMinn (ct27169)
Axelrod & Associates, LLC
8 Lunar Drive
Woodbridge, CT 06525
Tel: 203-389-6526
Fax: 203-389-2656

THE DEFENDANT

/s/
Kevin C. Shea (ct13781)
Clendenen & Shea, LLC
400 Orange St.
New Haven, CT 06511
Tel: 203/787-1183
Fax: 203/787-2847
